Plaintiff’s testimony in the Supreme Court trial, to the effect that he did not say, ‘ ‘ Stand hack or I will fire," and that at this time he had no revolver, raised an issue as to the truth of the original charge so that the jury might find that defendant’s charge was untrue, and possibly infer therefrom malice and want of probable cause. The judgment of dismissal is therefore, reversed and a new trial granted, with costs to appellant.to abide the event. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.